Citation Nr: 0319706	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-01 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned following the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
February 1975.

In December 1999, the RO granted service connection for PTSD 
and assigned an initial rating of 10 percent, effective 
January 29, 1999.  The veteran, contending his PTSD 
disability merited a rating in excess of 10 percent, filed a 
notice of disagreement in May 2000.  In July 2000, the RO 
increased the veteran's initial rating to 30 percent, 
effective January 29, 1999.  A statement of the case (SOC) 
was issued in July 2000.  The veteran submitted a substantive 
appeal in November 2000.

Although the RO granted a higher rating for PTSD, inasmuch as 
a higher evaluation is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
the disability, the claim for a higher evaluation remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a December 2000 rating decision, the RO denied a TDIU.  
The veteran subsequently filed a notice of disagreement in 
December 2000.  An SOC was issued in February 2001 and the 
veteran submitted a substantive appeal later the same month.

In March 2003, the Board undertook additional development of 
the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  


REMAND

At the outset, the Board also notes that, in November 2000, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The veteran and his representative contend that his service-
connected PTSD is more disabling than currently evaluated and 
merits a 100 percent rating.  They also contend that the 
veteran is entitled to a TDIU as his PTSD renders him 
unemployable.

In the most recent RO action of record, the December 2002 
supplemental SOC (SSOC), the RO denied a higher initial 
rating for PTSD for lack of evidence that the veteran's PTSD 
meets the criteria for a rating in excess of 30 percent.  
Furthermore, the RO determined that the veteran's current 
evaluations for service-connected disabilities (including 
PTSD) did not meet the schedular requirement for a TDIU, and 
found no unusual factors of disability such as to require 
extra-schedular consideration under 38 C.F.R. § 4.16.  
However, shortly after the issuance of the December 2002 
SSOC, in January 2003, the veteran submitted a statement 
requesting a reconsideration of the issues, noting an 
increase in PTSD symptomatology.  The case was certified to 
the Board later the same month.

Following a preliminary review of the case, in March 2003, 
the Board determined that an additional VA PTSD examination 
was warranted, in light of the veteran's January 2003 
statement of an increase in PTSD symptomatology.  
Consequently, since the issuance of the December 2002 SSOC 
(the last time the RO reviewed the case), evidence added to 
the claims file pursuant to the Board's development includes 
both the veteran's January 2003 statement and a VA PTSD 
examination report.  However, the Board is unable to render a 
decision based on such evidence at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of this matter is 
necessary to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).  Hence, this matter must be 
returned to the RO for consideration of the claim in light of 
all pertinent evidence and legal authority, to include the 
evidence added to the record since the December 2002 SSOC.  

In addition, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
The Board observes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's claim for TDIU and the increased rating claim on 
appeal, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 337 F.3d 1339 (Fed. Cir. 
2003).  The RO should attempt to obtain and associate with 
the claims file any evidence for which the veteran provides 
sufficient information, and, if necessary, authorization. 

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  If the RO again denies 
either of the claims, the SSOC issued to the veteran and his 
representative explaining the reasons for the denial must 
include citation to and discussion of all additional, 
pertinent legal authority considered, to include the legal 
authority codifying/implementing the VCAA that is pertinent 
to the current claims on appeal (i.e., 38 C.F.R. §§ 3.102, 
3.159) (not cited to in the December 2002 SSOC).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran 
a letter notifying him of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
increased rating and TDIU claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should 
generally invite the veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
December 2002 SSOC) and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations and 
citation to and discussion of the 
pertinent laws codifying the VCAA referred 
to above) and afford them the appropriate 
period of time for written or other 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).







